Name: Commission Regulation (EC) No 2947/95 of 19 December 1995 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 No L 308/30 I EN I Official Journal of the European Communities 21 . 12. 95 COMMISSION REGULATION (EC) No 2947/95 of 19 December 1995 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . Annex I is replaced by the Annex to this Regulation . 2. In Annex II, Point C is replaced by the following : 'C. Federal Republic of Germany 1 . Representative market : Federal Republic of Germany Weighting coefficients The prices recorded in each Bundesland are to be weighted by means of coefficients which are vari ­ able each week and reflect the relative importance of the number of animals slaughtered in each Bundesland compared to the total in the Federal Republic of Germany. Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepment and goatmeat ('), as amended by Regulation (EC) No 1265/95 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EC) No 3268/94 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production ; Whereas in Germany, the regions and the fixed coeffi ­ cients should be altered to take account of the variable trends in quantities coming onto the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, 2. Category : weighting coefficient Lammfleisch 100 %'. Article 2 HAS ADOPTED THIS REGULATION : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1996 marketing year. Article 1 Regulation (EEC) No 1481 /86 is hereby amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 123, 3. 6. 1995, p. 1 . h) OJ No L 130, 16. 5. 1986, p. 12. (*) OJ No L 339, 29. 12. 1994, p. 42. 21 . 12. 95 EN Official Journal of the European Communities No L 308/31 ANNEX 'ANNEX I Coefficients to be used in calculating the price recorded on the representative Community markets Belgium 0,31 % Denmark 0,21 % Germany 3,73% Spain 20,50% France 13,12% Greece 7,15% Ireland 8,93 % Italy 4,76% Luxembourg  Netherlands 2,45% Portugal 2,13% Great Britain 32,62% Northern Ireland 3,08% Austria 0,51 % Finland 0,1 1 % Sweden 0,39%'